COMBS J.,
concurring:
T1 I concur in the majority opinion but write separately to express my opinion on the issue of the "voluntary nature" of the OSSAA. The OSSAA asserts its status as a voluntary association, a position we have continually acknowledged in our previous opinions; most recently, Wright City Public Schools v. Oklahoma Secondary School Activities Ass'n, 2018 OK 85, 308 P.3d 884, Brown v. Oklahoma Secondary School Activities Ass'n, 2005 OK 88, 125 P.3d 1219, and Morgan v. Oklahoma Secondary School Activities Ass'n, 2009 OK 21, 207 P.3d 862. The nature of this "voluntary" status is discussed as set forth in the majority writing with which I concur. However to further support the need for "state oversight", it is necessary to consider how the membership of the voluntary association derives its funding.
2 At the time of the fact pattern relevant to the decision in this case there were 491 members of the Association. According to the Constitution of the Association, membership in the Association shall be open to public schools under the supervision and direction of district boards of education. Any secondary school desiring to become a member is required to file with the Executive Director a resolution adopted by the board of education or by the governing authority for the school applying for membership. The resolution authorizes membership and directs the administrative head of the school to comply with the requirements for member schools. Upon submitting the resolution and all entry fees, a public school shall be admitted to membership. As noted in Christian Heritage Academy v. Oklahoma Secondary School Activities Ass'n, 488 F.3d 1025 (10th Cir.2007), "OSSAA members are 98 percent public schools...." Although the record and public information for the association does not currently identify how many of the members are public school districts as compared to private schools, it would appear a considerable majority of the members are public institutions, ie., independent school districts located throughout the State of Oklahoma. *910By the Association's constitution, to be eligible to serve as a member of the Board of Directors, one must be a district superintendent, assistant superintendent, or their equivalent, high school principal or assistant high school principal for a member school offering grades nine to twelve. See Article IV, Section 1 of the OSSAA Constitution. More succinetly, of the current membership of the Board of Directors, all are employees of public school districts.
1 8 A public school member of the OSSAA would have a funding source which by definition would primarily be public funds. See Okla. Const. art. 10, § 9 and art. 13, §§ 1 and la. We therefore have a voluntary association acting with state acquiescance and authority, funded primarily by state funds, but subject to judicial oversight only when there is a finding of "fraudulent, collusive, unreasonable, arbitrary or capricious behavior." See Morgan v. Oklahoma Secondary School Activities Ass'n, 2009 OK 21, 207 P.3d 362. What other "voluntary association", funded primarily by public funds, maintains such protection? Closer scrutiny of the actions of the Oklahoma Secondary School Activities Association is warranted.